SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1269
KA 10-02441
PRESENT: SCUDDER, P.J., SMITH, PERADOTTO, LINDLEY, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                              ORDER

CLARENCE WILSON, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (CHRISTINE M. COOK OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment     of the Onondaga County Court (Anthony F.
Aloi, J.), rendered July 2,     2010. The judgment convicted defendant,
upon his plea of guilty, of     robbery in the first degree, attempted
robbery in the first degree     and assault in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    December 27, 2013                       Frances E. Cafarell
                                                    Clerk of the Court